07/20/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0026



                                 No. DA 19-0026

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

THOMAS JOSEPH MAHAN,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of

time, and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of

time to and in including August 25, 2020, within which to prepare, serve,

and file its response brief.




JB                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             July 20 2020